                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


MARCUS FIELDS,
               Plaintiff,                         No. 18-13259
v.                                                District Judge Marianne O. Battani
                                                  Magistrate Judge R. Steven Whalen
AT&T UMBRELLA BENEFIT
PLAN NO. 3,
               Defendant.
                                        /

                                OPINION AND ORDER
      This is an ERISA1 case brought under 29 U.S.C. § 1132(a)(1)(B). Before the

Court is Defendant’s Motion to Enforce Settlement Agreement [ECF No. 29]. For the
reasons discussed below, the motion will be DENIED.

                                      I.    FACTS
      The parties are in agreement as to certain facts.2 Appended to Defendant’s motion
as Exhibit A is the of Rachel Kaercher, Defendant’s attorney [ECF No. 29-1,

PageID.7294-7300].3 Ms. Kaercher states that settlement discussions began in September


      1
          The Employee Retirement Income Security Act of
      2
        In his response, Plaintiff’s counsel states, “The recitation of facts contained in
Defendant’s brief is generally correct with the noted exception that Plaintiff’s counsel
never agreed to include any potential claims that related to Joedda Field’s emergency gall
bladder surgery.” [ECF No. 33, PageID7357].
      3
        Attached to Attorney Kaercher’s Declaration are email exchanges between
counsel [ECF No. 29-1, PageID.7301-7320]; the proposed but unsigned Settlement and
Release Agreement [ECF No 29-1, PageID.7321-7327]; a Notice of Settlement [ECF No.
29-1, PageID.7329-7330; and subsequent emails between counsel [ECF No. 29-1,
PageID.7332-7348].
                                            -1-
of 2019. Kaercher Declaration, id., ¶ 4. Between September 13 and October 24, 2019, a
number of demands and offers were exchanged, but no agreement was reached as to the

amount of the settlement. Defendant made a “final offer” of $10,000 on October 24.
Negotiations stalled at that time. Id. ¶¶ 4-11.

       On November 1, 2019, negotiations resumed, with Plaintiff’s counsel proposing a
settlement amount of $20,000, plus the restoration of seniority benefits that were lost
during the time of Plaintiff’s disability leave. Id. ¶¶ 12-13. Defendant made a counter-
offer of $15,000, with a general release of all claims. Plaintiff countered with a demand

of $15,409.02, which included some court costs. This was acceptable to Defendant. Id. ¶¶
17-18. Both counsel agreed to the filing of a “Notice of Settlement,” and Defendant’s

counsel sent Plaintiff’s counsel a proposed settlement agreement. Id. ¶¶ 20-22. However,

around December 10 or 11, 2019, Plaintiff’s counsel related his client’s refusal to sign the
settlement agreement “because the general release contained within it would encompass

his alleged claim for medical benefits.” Id. ¶ 24. Further discussion ensued between

counsel regarding whether Plaintiff’s medical claims would be released as part of the
settlement; upon reviewing the plan and the claims, Defendant concluded that there

would be no exception for those claims, which would indeed be covered by the general
release in the settlement agreement. Id. ¶¶ 24-29. Plaintiff refused to sign the settlement
agreement. Id. ¶ 30.

                               II.   LEGAL PRINCIPLES
       This Court has the equitable power to enforce a settlement agreement, Brock v.
Scheuner Corp., 841 F.2d 151, 154 (6th Cir.1988), but that remedy is restricted to cases

where there is no dispute or ambiguity as to either the entry into, or the terms of the
agreement. Kukla v. National Distillers Products Co., 483 F.2d 619, 621 (6th Cir.1973).


                                              -2-
Indeed, “summary proceedings may result in inequities when ... such a dispute does
exist.” Id. Thus, "[b]efore enforcing settlement, the district court must conclude that

agreement has been reached on all material terms." Brock, 841 F.2d at 154. See also
Therma-Scan, Inc. v. Thermoscan, Inc., 217 F.3d 414, 419 -420 (6th Cir. 2000). An oral

agreement to settle may be enforceable, but only when “parties have agreed on the
essential terms of a settlement, and all that remains is to memorialize the agreement in
writing....” Re/Max International, Inc. V. Realty One, Inc., 271 F.3d 633, 646 (6th Cir.
2001). Even where there is a written memorialization, or where an agreement is placed

on the record, however, it may not be enforceable if there is still ambiguity or uncertainty
as to the parties’ mutual understanding of all material terms. Therma-Scan, supra; Brock,

supra. Enforceability of an alleged settlement agreement is analyzed under principles of

contract law, and “[p]art of [the] threshold interpretation is the question of whether the
terms of the...contract are ambiguous.” Morgan Stanley Group Inc. v. New England Ins.

Co., 225 F.3d 270, 275 (2nd Cir. 2000). The grant or denial of a motion to enforce a

settlement agreement is entrusted to the court’s discretion. Re/Max International, supra.

                                    III.   ANALYSIS
       In this case, there was clearly a mutual agreement as to the monetary terms of the
settlement. However, after Defendant’s counsel sent a proposed written agreement to
Plaintiff’s counsel, the Plaintiff–who had not to this point personally participated in a

multi-party mediation or settlement conference–expressed concern as to whether the
general release described in the written settlement proposal applied to the claim for
medical benefits related to gall bladder surgery. This specific issue had not previously

been discussed between counsel; thus, there could have been no agreement on this
specific issue notwithstanding any previous discussions about a general waiver. Further,


                                             -3-
Defendant’s counsel did not immediately object or provide an answer, but rather
undertook further inquiries with her client and further email exchanges with Plaintiff’s

counsel. There was clearly not a mutual agreement or a meeting of the minds as to the
specific issue of whether the Plaintiff’s medical claims were to be released. Again, in

order for this Court to enforce a settlement agreement, there must be no dispute or
ambiguity as to the terms, lest enforcement lead to inequities. Kukla, supra. The Court
must have a measure of confidence and certainty that the parties have in fact share a
meeting of the minds as to all material terms.

       Moreover, by its very terms, the proposed written agreement that Defendant’s
counsel prepared was not a final, binding agreement. Paragraph 8 of the proposed

agreement provides Plaintiff with a 21-day period to discuss it with counsel and to decide

whether to sign it. Paragraph 8 also provides that “Claimant shall have seven (7) days
from the date he signs this Agreement to change her mind and revoke the Agreement ....”

See ECF No. 29-1, PageID.7324. Upon reading the proposed agreement, consulting with

counsel, obtaining further information from Defendant, and ascertaining that the parties
were not in accord with the scope of the release, Plaintiff exercised the option under the

terms of the agreement to withhold acceptance.
       That the proposed agreement drafted by Defendant’s counsel was not the final,
irrevocable agreement is further shown by the Notice of Settlement that the parties filed,

which states that “[t]he parties are in the process of finalizing the written settlement
agreement, and once the agreement is finalized, the Parties will file a stipulation of
dismissal with prejudice.” ECF No. 29-1, PageID.7329 (emphasis added).




                                             -4-
                                 IV.    CONCLUSION
       “Before enforcing settlement, the district court must conclude that agreement has

been reached on all material terms.” Brock, supra, 841 F.2d at 154. The Defendant has
failed to convince this Court that such agreement was reached. Accordingly,

       Defendant’s Motion to Enforce Settlement Agreement [ECF No. 29] is DENIED.
       IT IS SO ORDERED.


                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          United States Magistrate Judge
Dated: March 19, 2020



                              CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing document was sent to parties of record on
March 19, 2020 electronically and/or by U.S. mail.

                                          s/Carolyn M. Ciesla
                                          Case Manager




                                            -5-
